Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is response to the application filed on 03/16/2022.
Claims 1-20 are pending in this Office Action. Claims 1, 8 and 15 are independent claims.
Priority
Applicant’s claim for the benefit of a prior-filed application a continuation of a continuation of 16897722, filed 06/10/2020 ,now U.S. Patent #11288288, under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  
Information Disclosure Statement
The information disclosure statements filed 03/16/2022 are in compliance with 37 CFR 1.97(c) and therein have been considered. Its corresponding PTO-1449 have been electronically signed as attached.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11288288. Although the claims at issue are not identical, they are not patentably distinct from each other because they are substantially similar in scope and they use the same limitations. Especially, the U.S. Patent No. 11288288 discloses more details in logic assets with the application scenario.  Therefore, it would have been obvious to one of ordinary skill in the art to realize that claims 1-20 of the instant application is fully disclosed by the U.S. Patent No. 11288288.

The following table shows the claims in Instant Application that are rejected by corresponding claim(s) in U.S. Patent No. 11288288.
Instant Application
U.S. Patent No. 11288288
1. A computer-implemented method comprising:
receiving, by a computer system having at least one hardware processor, a first request to create a first nested group hierarchy from a first computing device of a first user, the first request comprising a first definition for the first nested group hierarchy, 
the first definition specifying a hierarchical relationship structure for a plurality of non-leaf group nodes and at least one leaf node, the plurality of non-leaf group nodes and the at least one leaf node corresponding to data stored in a data source in a nonhierarchical structure, 
the first definition comprising at least one dynamic member selection corresponding to the at least one leaf node, the at least one dynamic member selection specifying at least one search criteria for
identifying at least one specific member of one of the plurality of non-leaf group nodes, the at least one search criteria comprising a plurality of conditions that are required to be satisfied for inclusion in the one of the plurality of non-leaf group nodes;
creating, by the computer system, a first hierarchy object based on the first request, the first hierarchy object specifying the hierarchical relationship structure for the plurality of non-leaf group nodes and the at least one leaf node based on the first definition; and







performing a function of a software application using the first hierarchy object to retrieve the data from the data source.
1. A computer-implemented method comprising: 
receiving, by a computer system having at least one hardware processor, a first request to create a first nested group hierarchy in a first data universe from a first computing device of a first user, the first request comprising a first definition for the first nested group hierarchy, 
the first definition specifying a hierarchical relationship structure for a plurality of non-leaf group nodes and at least one leaf node, the plurality of non-leaf group nodes and the at least one leaf node corresponding to data stored in a data source in a non-hierarchical structure, 
the first definition comprising at least one dynamic member selection corresponding to the at least one leaf node, the at least one dynamic member selection specifying at least one search criteria for
 identifying at least one specific member of one of the plurality of non-leaf group nodes, the at least one search criteria comprising a plurality of conditions that are required to be satisfied for inclusion in the one of the plurality of non-leaf group nodes; 
creating, by the computer system, a first hierarchy object in a semantic layer of an application platform based on the first request, the first hierarchy object specifying the hierarchical relationship structure for the plurality of non-leaf group nodes and the at least one leaf node based on the first definition; 
receiving, by the computer system, a second request to query the data source from a second computing device of a second user, the second request comprising an indication of the first hierarchy object; 
generating, by the computer system, a query result based on the second request using the first hierarchy object from the semantic layer of the application platform to retrieve the data from the data source; and 
causing, by the computer system, the query result to be displayed on the second computing device using the first hierarchy object, the retrieved data being displayed in a hierarchical format indicating the hierarchical relationship structure based on the first hierarchy object.
2. The computer-implemented method of claim 1, wherein the performing the function of the software application comprises:
receiving, by the computer system, a second request to query the data source from a second computing device of a second user, the second request comprising an indication of the first hierarchy object;
generating, by the computer system, a query result based on the second request using the first hierarchy object to retrieve the data from the data source; and
causing, by the computer system, the query result to be displayed on the second computing device using the first hierarchy object, the retrieved data being displayed in a hierarchical format indicating the hierarchical relationship structure based on the first hierarchy object.
3. The computer-implemented method of claim 1, wherein the first hierarchy object is created in a semantic layer of an application platform.
4. The computer-implemented method of claim 1, wherein the data source comprises a relational database.
5. The computer-implemented method of claim 1, wherein the data source comprises an online analytical processing (OLAP) cube comprising a multidimensional array of data.








6. The computer-implemented method of claim 1, wherein the generating of the query result comprises:
accessing the first hierarchy object in the semantic layer of the application platform;
generating a query script according to a database language of the data source using the accessed first hierarchy object; and
retrieving the data of the query result from the data source using the query script.

7. The computer-implemented method of claim 6, wherein the query script comprises a structured Query Language (SQL) script or a Multidimensional Expressions (MDX) script.






8. A system comprising:
at least one hardware processor; and
a non-transitory computer-readable medium storing executable instructions that, when executed, cause the at least one processor to perform operations comprising:
receiving, by a computer system having at least one hardware processor, a first request to create a first nested group hierarchy from a first computing device of a first user, 
the first request comprising a first definition for the first nested group hierarchy, the first definition  specifying a hierarchical relationship structure for a plurality of nonleaf group nodes and at least one leaf node, 
the plurality of non-leaf group nodes and the at least one leaf node corresponding to data stored in a data source in a non-hierarchical structure, 
the first definition comprising at least one dynamic member selection corresponding to the at least one leaf node, the at least one dynamic member selection specifying at least one search criteria for identifying at least one specific member of one of the plurality of non-leaf group nodes, the at least one search criteria comprising a plurality of conditions that are required to be satisfied for inclusion in the one of the plurality of non-leaf group nodes;
creating, by the computer system, a first hierarchy object based on the first request, the first hierarchy object specifying the hierarchical relationship structure for the plurality of non-leaf group nodes and the at least one leaf node based on the first definition; and


performing a function of a software application using the first hierarchy object to retrieve the data from the data source.



























2. The computer-implemented method of claim 1, wherein the data source comprises a relational database.
3. The computer-implemented method of claim 1, wherein the data source comprises an online analytical processing (OLAP) cube comprising a multi-dimensional array of data.

4. The computer-implemented method of claim 1, wherein the first definition comprises at least one static member selection corresponding to the at least one leaf node, the at least one static member selection identifying at least one specific member of one of the plurality of non-leaf group nodes.

5. The computer-implemented method of claim 1, wherein the generating of the query result comprises: 
accessing the first hierarchy object in the semantic layer of the application platform; 
generating a query script according to a database language of the data source using the accessed first hierarchy object; and 
retrieving the data of the query result from the data source using the query script.


6. The computer-implemented method of claim 5, wherein the query script comprises a Structured Query Language (SQL) script or a Multidimensional Expressions (MDX) script.


7. The computer-implemented method of claim 1, wherein the application platform comprises a plurality of applications, and the first hierarchy object is accessible for use by the plurality of applications.


8. A system comprising: 
at least one hardware processor; and 
a non-transitory computer-readable medium storing executable instructions that, when executed, cause the at least one processor to perform operations comprising: 
receiving a first request to create a first nested group hierarchy in a first data universe from a first computing device of a first user, 

the first request comprising a first definition for the first nested group hierarchy, the first definition specifying a hierarchical relationship structure for a plurality of non-leaf group nodes and at least one leaf node, 

the plurality of non-leaf group nodes and the at least one leaf node corresponding to data stored in a data source in a non-hierarchical structure, 
the first definition comprising at least one dynamic member selection corresponding to the at least one leaf node, the at least one dynamic member selection specifying at least one search criteria for identifying at least one specific member of one of the plurality of non-leaf group nodes, the at least one search criteria comprising a plurality of conditions that are required to be satisfied for inclusion in the one of the plurality of non-leaf group nodes; 
creating a first hierarchy object in a semantic layer of an application platform based on the first request, the first hierarchy object specifying the hierarchical relationship structure for the plurality of non-leaf group nodes and the at least one leaf node based on the first definition; 
receiving a second request to query the data source from a second computing device of a second user, the second request comprising an indication of the first hierarchy object; 



generating a query result based on the second request using the first hierarchy object from the semantic layer of the application platform to retrieve the data from the data source; and 
causing the query result to be displayed on the second computing device using the first hierarchy object, the data of the query result being displayed in a hierarchical format indicating the hierarchical relationship structure based on the first hierarchy object.


9. The system of claim 8, wherein the performing the function of the software application comprises:
receiving, by the computer system, a second request to query the data source from a second computing device of a second user, the second request comprising an indication of the first hierarchy object;
generating, by the computer system, a query result based on the second request using the first hierarchy object to retrieve the data from the data source; and
causing, by the computer system, the query result to be displayed on the second computing device using the first hierarchy object, the retrieved data being displayed in a hierarchical format indicating the hierarchical relationship structure based on the first hierarchy object.
10. The system of claim 8, wherein the first hierarchy object is created in a semantic layer of an application platform.
11. The system of claim 8, wherein the data source comprises a relational database.
12. The system of claim 8, wherein the data source comprises an online analytical processing (OLAP) cube comprising a multi-dimensional array of data.








13. The system of claim 8, wherein the generating of the query result comprises:
accessing the first hierarchy object in the semantic layer of the application platform;
generating a query script according to a database language of the data source using the accessed first hierarchy object; and
retrieving the data of the query result from the data source using the query script.

14. The system of claim 13, wherein the query script comprises a Structured Query Language (SQL) script or a Multidimensional Expressions (MDX) script.
9. The system of claim 8, wherein the data source comprises a relational database.























10. The system of claim 8, wherein the data source comprises an online analytical processing (OLAP) cube comprising a multi-dimensional array of data.

11. The system of claim 8, wherein the first definition comprises at least one static member selection corresponding to the at least one leaf node, the at least one static member selection identifying at least one specific member of one of the plurality of non-leaf group nodes.

12. The system of claim 8, wherein the generating of the query result comprises: 
accessing the first hierarchy object in the semantic layer of the application platform; 
generating a query script according to a database language of the data source using the accessed first hierarchy object; and 
retrieving the data of the query result from the data source using the query script.

13. The system of claim 12, wherein the query script comprises a Structured Query Language (SQL) script or a Multidimensional Expressions (MDX) script.

14. The system of claim 8, wherein the application platform comprises a plurality of applications, and the first hierarchy object is accessible for use by the plurality of applications.
15. A non-transitory machine-readable storage medium, tangibly embodying a set of instructions that, when executed by at least one hardware processor, causes the at least one processor to perform operations comprising:
receiving, by a computer system having at least one hardware processor, a first request to create a first nested group hierarchy from a first computing device of a first user, the first request comprising a first definition for the first nested group hierarchy, the first definition specifying a hierarchical relationship structure for a plurality of non-leaf group nodes and at least one leaf node, the plurality of non-leaf group nodes and the at least one leaf node corresponding to data stored in a data source in a nonhierarchical structure, the first definition comprising at least one dynamic member selection corresponding to the at least one leaf node, the at least one dynamic member selection specifying at least one search criteria for identifying at least one specific member of one of the plurality of non-leaf group nodes, the at least one search criteria comprising a plurality of conditions that are required to be satisfied for inclusion in the one of the plurality of non-leaf group nodes;
creating, by the computer system, a first hierarchy object based on the first request, the first hierarchy object specifying the hierarchical relationship structure for the plurality of non-leaf group nodes and the at least one leaf node based on the first definition; and
performing a function of a software application using the first hierarchy object to retrieve the data from the data source.









16. The non-transitory machine-readable storage medium of claim 15, wherein
the performing the function of the software application comprises:
receiving, by the computer system, a second request to query the data source from a second computing device of a second user, the second request comprising an indication of the first hierarchy object;
generating, by the computer system, a query result based on the second request using the first hierarchy object to retrieve the data from the data source; and
causing, by the computer system, the query result to be displayed on the second computing device using the first hierarchy object, the retrieved data being displayed in a hierarchical format indicating the hierarchical relationship structure based on the first hierarchy object.
17. The non-transitory machine-readable storage medium of claim 15, wherein the first hierarchy object is created in a semantic layer of an application platform.
18. The non-transitory machine-readable storage medium of claim 15, wherein the data source comprises a relational database.

19. The non-transitory machine-readable storage medium of claim 15, wherein the data source comprises an online analytical processing (OLAP) cube comprising a multi-dimensional array of data.









20. The non-transitory machine-readable storage medium of claim 15, wherein the generating of the query result comprises:
accessing the first hierarchy object in the semantic layer of the application platform;
generating a query script according to a database language of the data source using the accessed first hierarchy object; and
retrieving the data of the query result from the data source using the query script.









 15. A non-transitory machine-readable storage medium, tangibly embodying a set of instructions that, when executed by at least one hardware processor, causes the at least one processor to perform operations comprising: 
receiving a first request to create a first nested group hierarchy in a first data universe from a first computing device of a first user, the first request comprising a first definition for the first nested group hierarchy, the first definition specifying a hierarchical relationship structure for a plurality of non-leaf group nodes and at least one leaf node, the plurality of non-leaf group nodes and the at least one leaf node corresponding to data stored in a data source in a non-hierarchical structure, the first definition comprising at least one dynamic member selection corresponding to the at least one leaf node, the at least one dynamic member selection specifying at least one search criteria for identifying at least one specific member of one of the plurality of non-leaf group nodes, the at least one search criteria comprising a plurality of conditions that are required to be satisfied for inclusion in the one of the plurality of non-leaf group nodes; 
creating a first hierarchy object in a semantic layer of an application platform based on the first request, the first hierarchy object specifying the hierarchical relationship structure for the plurality of non-leaf group nodes and the at least one leaf node based on the first definition; 
receiving a second request to query the data source from a second computing device of a second user, the second request comprising an indication of the first hierarchy object; generating a query result based on the second request using the first hierarchy object from the semantic layer of the application platform to retrieve the data from the data source; and causing the query result to be displayed on the second computing device using the first hierarchy object, the data of the query result being displayed in a hierarchical format indicating the hierarchical relationship structure based on the first hierarchy object.





















16. The non-transitory machine-readable storage medium of claim 15, wherein the data source comprises a relational database.

17. The non-transitory machine-readable storage medium of claim 15, wherein the data source comprises an online analytical processing (OLAP) cube comprising a multi-dimensional array of data.

18. The non-transitory machine-readable storage medium of claim 15, wherein the first definition comprises at least one static member selection corresponding to the at least one leaf node, the at least one static member selection identifying at least one specific member of one of the plurality of non-leaf group nodes.

19. The non-transitory machine-readable storage medium of claim 15, wherein the generating of the query result comprises: 
accessing the first hierarchy object in the semantic layer of the application platform; 
generating a query script according to a database language of the data source using the accessed first hierarchy object; and 
retrieving the data of the query result from the data source using the query script.

20. The non-transitory machine-readable storage medium of claim 15, wherein the application platform comprises a plurality of applications, and the first hierarchy object is accessible for use by the plurality of applications




“Omission of element and its function in combination is obvious expedient if the remaining elements perform same functions as before.” See In re Karlson (CCPA) 136 USPQ 184, decide Jan 16, 1963, Appl. No. 6857, U.S. Court of Customs and Patent Appeals.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4, 8, 9, 11, 15, 16 and 18 are rejected under  35 U.S.C. § 102 as being anticipated by
Oyanagi et al.: "METHOD OF PERFORMING DATA MINING TASKS FOR GENERATING DECISION TREE AND APPARATUS THEREFOR", (U.S. Patent Application Publication 20010051934 A1, DATE PUBLISHED 2001-12-13 and DATE FILED 2001-03-13, hereafter “Oyanagi”).

As per claim 1, Oyanagi teaches a computer-implemented method comprising:
receiving, by a computer system having at least one hardware processor, a first request to create a first nested group hierarchy from a first computing device of a first user (See Fig. 11C, [0002] and [0067], performing data mining tasks for generating a decision tree from a large sale database and an apparatus therefor; and the created decision tree is nested by inclusion of levels of nodes orderly), 
the first request comprising a first definition for the first nested group hierarchy (See [0006], a tree structure is created on the basis of data in a table format (called a training set). Here the data in table format defines the nested group hierarchy), 
the first definition specifying a hierarchical relationship structure for a plurality of non-leaf group nodes and at least one leaf node (See Fig. 11C and [0067], the non-leaf group nodes include nodes n1, n3, n4 and n5, and leaf nodes n2 and n6 through n9 and the relationship of the nodes n1 through n9 in hierarchy is depicted), 
the plurality of non-leaf group nodes and the at least one leaf node corresponding to data stored in a data source in a nonhierarchical structure (See Figs. 11A, 11B and 11C, and [0067]-[0068], the non-leaf nodes n1, n3 and n5 correspond records 1, 2, through 16), 
the first definition comprising at least one dynamic member selection corresponding to the at least one leaf node (See Figs. 11A, 11B and 11C, and [0067]-[0068], the non-leaf nodes n1, n3 and n5 correspond records 1, 2, through 16), 
the at least one dynamic member selection specifying at least one search criteria for identifying at least one specific member of one of the plurality of non-leaf group nodes (See Fig. 10B and [0067], node n3 of Age<43 in FIG. 10B is tested to select the right branch. Node n5 of Car Type=truck is tested to select the left branch, and the query reaches node n8. Since n8 is a leaf node, the query is immediately ended. Here the nodes n3 and n5 are non-leaf nodes and the search criteria is Age<43 and Car Type=truck, respectively), 
the at least one search criteria comprising a plurality of conditions that are required to be satisfied for inclusion in the one of the plurality of non-leaf group nodes (See Fig. 10B and [0067], node n3 of Age<43 in FIG. 10B is tested to select the right branch. Node n5 of Car Type=truck is tested to select the left branch, and the query reaches node n8. Since n8 is a leaf node, the query is immediately ended. Here the nodes n3 and n5 are non-leaf nodes and the search criteria is Age<43 and Car Type=truck, respectively);
creating, by the computer system, a first hierarchy object based on the first request (See [0007] and [0011], creating a decision tree, nodes are so generated; and performing data mining tasks to divide a leaf node. Here the tree, new or split nodes generated reads on an object on the hierarchy), 
the first hierarchy object specifying the hierarchical relationship structure for the plurality of non-leaf group nodes and the at least one leaf node based on the first definition (See [0007] and [0011], creating a decision tree, nodes are so generated; and performing data mining tasks to divide a leaf node. Here the tree, the new nodes and the split node specifying the hierarchical relationship structure for the plurality of non-leaf group nodes and the at least one leaf node based on the first definition); and
performing a function of a software application using the first hierarchy object to retrieve the data from the data source (See [0041], The application section 11 tests a node of Age<29.5 for record 8 to select the right branch. By this selection, a node of Car Type=sports is tested, and the right branch is selected to reach node n5. Since node n5 is a leaf node, the query is immediately ended. The application section 11 registers node number=n5, record number=8, and flag=insertion in the modification data list 12 (S11).).

As per claim 2, Oyanagi teaches the computer-implemented method of claim 1, wherein the performing the function of the software application comprises:
receiving, by the computer system, a second request to query the data source from a second computing device of a second user ([0067] When three records 14, 15, and 16 shown in FIG. 11B are inserted in the table shown in FIG. 11A, a decision tree shown in FIG. 11C is generated using the same method as in the first embodiment. According to this decision tree, node n3 of Age<43 in FIG. 10B is tested to select the right branch. Node n5 of Car Type=truck is tested to select the left branch, and the query reaches node n8. Since n8 is a leaf node, the query is immediately ended. Node n3 of Age<43 is tested to select the right branch, and node n5 of Car Type=truck is tested to select the right branch. The query reaches node n9. Since n9 is a leaf node, the query is immediately ended. As described above, for insertion data, a decision tree is generated not by dividing a leaf node but reconstructing a partial tree. Here the query for Age<43 is interpreted the first query and Car Type=truck query the second), 
the second request comprising an indication of the first hierarchy object (See ([0067] When three records 14, 15, and 16 shown in FIG. 11B are inserted in the table shown in FIG. 11A, a decision tree shown in FIG. 11C is generated using the same method as in the first embodiment. According to this decision tree, node n3 of Age<43 in FIG. 10B is tested to select the right branch. Node n5 of Car Type=truck is tested to select the left branch, and the query reaches node n8. Since n8 is a leaf node, the query is immediately ended. Node n3 of Age<43 is tested to select the right branch, and node n5 of Car Type=truck is tested to select the right branch. The query reaches node n9. Since n9 is a leaf node, the query is immediately ended. As described above, for insertion data, a decision tree is generated not by dividing a leaf node but reconstructing a partial tree. Here the query for Age<43 is interpreted the first query and Car Type=truck query the second in which the objects queried under the second query is a subset of the first query Age<43);
generating, by the computer system, a query result based on the second request using the first hierarchy object to retrieve the data from the data source (See Figs. 11AB and [0067], query result includes record 14 through record 16 ); and
causing, by the computer system, the query result to be displayed on the second computing device using the first hierarchy object (See Figs. 11AB and [0067], query result includes record 14 through record 16 displayed), 
 the retrieved data being displayed in a hierarchical format indicating the hierarchical relationship structure based on the first hierarchy object (See Figs. 11AB and [0067], query result includes record 14 through record 16 displayed along with records 1 through 13).

As per claim 4, Oyanagi teaches the computer-implemented method of claim 1, wherein the data source comprises a relational database (See [0010], performing data mining tasks for efficiently generating a decision tree which reflects the latest contents of the database by applying a decision tree already created to only an inserted or deleted portion, and an apparatus for performing data mining tasks.).

As per claims 8, 9 and 11, the claims recite a system comprising at least one hardware processor (See Oyanagi: Fig. 1 and [0030], an incremental decision tree generation system used to practice an incremental data mining); and a non-transitory computer-readable medium storing executable instructions that, when executed, cause the at least one processor to perform operations (Fig.1 and  [0032] The application section 11 has the functions for inserting data, deleting data and modification data and changing decision tree) comprising steps as recited in claims 1, 2 and 4, respectively, and as rejected above under 35 USC § 102 for being anticipated by Oyanagi.
Therefore, claims 8, 9 and 11 are rejected along the same rationale that rejected claims 1, 2 and 4, respectively.

As per claims 15, 16 and 18, the claims recite a non-transitory machine-readable storage medium, tangibly embodying a set of instructions that, when executed by at least one hardware processor, causes the at least one processor to perform operations (Fig.1 and  [0032] The application section 11 has the functions for inserting data, deleting data and modification data and changing decision tree) comprising steps as recited in claims 1, 2 and 4, respectively, and as rejected above under 35 USC § 102 for being anticipated by Oyanagi.
Therefore, claims 15, 16 and 11 are rejected along the same rationale that rejected claims 1, 2 and 4, respectively.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37CPR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3, 10 and 17 are rejected under 35 U.S.C. § 103 as being unpatentable over
Oyanagi et al.: "METHOD OF PERFORMING DATA MINING TASKS FOR GENERATING DECISION TREE AND APPARATUS THEREFOR", (U.S. Patent Application Publication 20010051934 A1, DATE PUBLISHED 2001-12-13 and DATE FILED 2001-03-13, hereafter “Oyanagi”), as applied to claims 1, 2, 4, 8, 9, 11, 15, 16 and 18 above, and further in view of 
Korpman et al.: "MANAGING DATA OBJECTS FOR GRAPH-BASED DATA STRUCTURES", (U.S. Patent Application Publication 20200320130 A1, DATE PUBLISHED 2020-10-08 and DATE FILED 2020-03-26, hereafter “Korpman”).

As per claim 3, Oyanagi does not explicitly teach the computer-implemented method of claim 1, wherein the first hierarchy object is created in a semantic layer of an application platform.
However as an analogous art on managing hierarchical data objects, Korpman teaches the computer-implemented method of claim 1, wherein the first hierarchy object is created in a semantic layer of an application platform (See[0031] and [0289],  XML rule document comprising a rule to be applied to data stored in one or more database objects; and the SBRO (single best record object) process 1600 evaluates the information/data from the data transfer object with that of the stored data object for semantic resolution, temporal resolution, and resolution of provenance and reliability (e.g., possibly based at least in part on the source system 40 that generated/created the message resulting in the data transfer object and/or information/data stored in the SBRO). With regard to semantic resolution, the SBRO processing module 265 determines whether the information/data elements are disparate events or a related event. For instance, the SBRO processing module 265 can determine whether two information/data elements relate to a single persistent chest infection or two distinct cases of chest infection in the same individual.).
It would have been obvious to one having ordinary skill in the art at the time of the applicant's application was filed to combine Korpman's teaching with Oyanagi reference because Korpman is dedicated to updating or retrieving database information based at least in part on a graph-based domain ontology, Oyanagi is dedicated to performing data mining tasks for generating a decision tree from a large sale database, and the combined teaching would have allowed Oyanagi to apply graph-based domain ontology for managing, ingesting, monitoring, updating, and extracting database data that would have been computationally accurate and efficient for reducing the system resources strain to generate a decision tree from a large scale database.

As per claim 10, the claim recites a system comprising at least one hardware processor (See Oyanagi: Fig. 1 and [0030], an incremental decision tree generation system used to practice an incremental data mining); and a non-transitory computer-readable medium storing executable instructions that, when executed, cause the at least one processor to perform operations (Fig.1 and  [0032] The application section 11 has the functions for inserting data, deleting data and modification data and changing decision tree) comprising steps as recited in claim 3 and as rejected above under 35 USC § 103 for being unpatentable over Oyanagi in view of Korpman.
Therefore, claim 10 is are rejected along the same rationale that rejected claim 3.

As per claim 17, the claim recites a non-transitory machine-readable storage medium, tangibly embodying a set of instructions that, when executed by at least one hardware processor, causes the at least one processor to perform operations (Fig.1 and  [0032] The application section 11 has the functions for inserting data, deleting data and modification data and changing decision tree) comprising steps as recited in claim 3 and as rejected above under 35 USC § 103 for being unpatentable over Oyanagi in view of Korpman.
Therefore, claim 17 is are rejected along the same rationale that rejected claim 3.

Claims 5-7, 12-14 and 19-20 are rejected under 35 U.S.C. § 103 as being unpatentable over
Oyanagi et al.: "METHOD OF PERFORMING DATA MINING TASKS FOR GENERATING DECISION TREE AND APPARATUS THEREFOR", (U.S. Patent Application Publication 20010051934 A1, DATE PUBLISHED 2001-12-13 and DATE FILED 2001-03-13, hereafter “Oyanagi”), as applied to claims 1-2 above, and further in view of 
Cushing et al.: "VIEWING A DIMENSIONAL CUBE AS A VIRTUAL DATA SOURCE", (U.S. Patent US 9286370 B2, DATE PUBLISHED 2016-03-15 and DATE FILED 2010-02-24, hereafter “Cushing”).

As per claim 5, Oyanagi does not explicitly teach the computer-implemented method of claim 1, wherein the data source comprises an online analytical processing (OLAP) cube comprising a multidimensional array of data.
However, Cushing teaches the computer-implemented method of claim 1, wherein the data source comprises an online analytical processing (OLAP) cube comprising a multidimensional array of data (See col. 7, lines 59-65, the OLAP server 148 may precompute one or more cells of the cube 158 by querying the relational database. The precomputed cells may be stored in the cube 158. In one embodiment, the cube 158 may be stored as multi-dimensional array structures. In an alternative embodiment, both the data 160 and the cubes 158 may be stored in a relational database.). 
It would have been obvious to one having ordinary skill in the art at the time of the applicant's application was filed to combine Cushing's teaching with Oyanagi reference because Cushing is dedicated to generating a dimensional query that includes dimensional and relational constructs, Oyanagi is dedicated to performing data mining tasks for generating a decision tree from a large sale database, and the combined teaching would have allowed Oyanagi to online analytical processing to summarize the transaction data to further inform decision-making by exploring data across multiple viewpoints at multiple levels of aggregation to generate a decision tree from a large scale database.

As per claim 6, Oyanagi in view of Cushing teaches the computer-implemented method of claim 1, wherein the generating of the query result comprises:
accessing the first hierarchy object in the semantic layer of the application platform (See Cushing: col. 1, lines 53-56 and col. 2, lines 34-36, the plurality of constructs of the report specification in the OLAP query to preserve semantics of the report specification in the OLAP query; and apply operations specified by the plurality of constructs of the report specification in the OLAP query to preserve semantics of the report specification in the OLAP query);
generating a query script according to a database language of the data source using the accessed first hierarchy object (See Cushing: col. 2, lines 36-40, generating the OLAP query from the report specification according to the determined mapping from a relational model to a dimensional model and the determined order in which to apply the plurality of constructs.); and
retrieving the data of the query result from the data source using the query script (See Cushing: col. 1, lines 45-48, results from 45 executing the OLAP query against the OLAP system remain consistent with the results obtained by applying the relational constructs to a relational database directly.).

As per claim 7, Oyanagi in view of Cushing teaches the computer-implemented method of claim 6, wherein the query script comprises a structured Query Language (SQL) script or a Multidimensional Expressions (MDX) script (See Cushing: col. 2, lines 58-61, in processing an MDX query against a cube, the OLAP server may generate an SQL query from dimension members and from a measure associated with a cell of the cube).

As per claims 12, 13 and 14, the claims recite a system comprising at least one hardware processor (See Oyanagi: Fig. 1 and [0030], an incremental decision tree generation system used to practice an incremental data mining); and a non-transitory computer-readable medium storing executable instructions that, when executed, cause the at least one processor to perform operations (Fig.1 and  [0032] The application section 11 has the functions for inserting data, deleting data and modification data and changing decision tree) comprising steps as recited in claims 5, 6 and 7, respectively, and as rejected above under 35 USC § 103 for being unpatentable over Oyanagi in view of Cushing.
Therefore, claims 12, 13 and 14 are rejected along the same rationale that rejected claims  5, 6 and 7, respectively.

As per claims 19 and 20, the claims recite a non-transitory machine-readable storage medium, tangibly embodying a set of instructions that, when executed by at least one hardware processor, causes the at least one processor to perform operations (Fig.1 and  [0032] The application section 11 has the functions for inserting data, deleting data and modification data and changing decision tree) comprising steps as recited in claims 5 and 6, respectively, and as rejected above under 35 USC § 103 for being unpatentable over Oyanagi in view of Cushing.
Therefore, claims 19 and 20 are rejected along the same rationale that rejected claims  5 and 6, respectively.
 
Related Prior Arts
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the PTO-892 Notice of Reference Cited. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUEN S LU whose telephone number is (571)272-4114.  The examiner can normally be reached on M-F, 8-19, Mid-Flex 2 hours.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mrs. Tamara T Kyle can be reached on 571-272-4241.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KUEN S LU  /Kuen S Lu/
Art Unit 2156
Primary Patent Examiner
October 25, 2022